Citation Nr: 0830556	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  02-13 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a skin disorder of 
the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to July 1969.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2001 
rating decision by the Huntington, West Virginia Department 
of Veterans Affairs (VA) Regional Office (RO).  In May 2008, 
a hearing was held before the undersigned; a transcript of 
this hearing is associated with the claims file.  At the 
hearing, the veteran submitted additional evidence with a 
waiver of initial RO consideration.

The issues of entitlement to service connection for PTSD on 
de novo review, and whether new and material evidence has 
been received to reopen a claim of service connection for a 
skin disorder of the feet, are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be notified if any action on his part is 
required.


FINDINGS OF FACT

1.  Service connection for PTSD was previously denied, most 
recently by an unappealed September 1993 rating decision, 
essentially on the basis that there was no credible 
supporting evidence of a stressor event in service.

2.  Evidence received since the September 1993 rating 
decision includes unit histories that confirm elements of the 
veteran's alleged stressor(s) in service; bears directly and 
substantially upon the specific matter under consideration; 
and is so significant that it must be considered in order to 
decide fairly the merits of the claim.

CONCLUSION OF LAW

New and material evidence has been received, and the 
veteran's claim of service connection for PTSD may be 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies to the instant claim to reopen; 
but as the disposition herein is favorable to the veteran, 
there is no need to discuss the impact of the VCAA.

A September 1993 rating decision continued a prior denial of 
service connection for PTSD, finding that there was no 
credible supporting evidence of a stressor event during 
service.  The veteran did not appeal that decision.  An 
unappealed rating decision is final based on the evidence of 
record at the time of such decision.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(This definition has been modified, but the modification 
applies only to claims filed on or after August 29, 2001.  
The instant claim to reopen was filed prior to that date.  
See 66 Fed. Reg. 45620 (2001)).

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Specifically, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and a stressor event in service; and credible 
supporting evidence that the claimed stressor event in 
service occurred.  38 C.F.R. §  3.304(f).  Where the veteran 
did not engage in combat with the enemy, or the claimed 
stressors are not related to combat, the veteran's testimony 
alone is not sufficient to establish the occurrence of the 
claimed stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Evidence of record at the time of the September 1993 rating 
decision included: a VA examination dated in July 1993 that 
included a diagnosis of PTSD; a service discharge document 
that shows the veteran was awarded a Vietnam Service Medal 
and a Vietnam Campaign Medal, and that his military 
occupation specialty (MOS) was cook; and a September 1990 
report from the U.S. Army and Joint Services Environmental 
Support Group that was unable to confirm the veteran's 
reported Vietnam stressors.

Evidence received since the September 1993 rating decision 
includes VA psychiatric examinations and treatment records 
showing diagnoses of PTSD based on the veteran's reported 
history of experiencing multiple rocket attacks and the 
explosion of an ammunition dump that resulted in 26 deaths; 
and a September 2003 report from the U.S. Armed Services 
Center for Unit Records Research (CURR) with accompanying 
unit records, confirming that the veteran's base in Vietnam 
was subjected to multiple attacks and the explosion of an 
ammunition dump during the period that the veteran was 
stationed there (with no reported casualties).

As the CURR report and unit records confirm, in part at 
least, the veteran's alleged stressors, they must be 
considered new and material evidence.  They were not 
previously before agency decisionmakers, bear directly and 
substantially upon the specific matter under consideration, 
and must be considered in order to decide fairly the merits 
of the claim.  Accordingly, the additional evidence received 
since September 1993 is new and material, and the claim may 
be reopened.


ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.


REMAND

The diagnoses of PTSD of record are based on the veteran's 
accounts of experiencing explosions resulting in more than 20 
deaths, and having to deal with the bodies from such 
incident(s).  As the unit records and the CURR report 
indicate that the actual incidents did not result in any 
casualties, the Board finds the veteran's accounts not 
entirely credible.  The question remains as to whether the 
stressors that are corroborated, the rocket attacks and 
explosion of the ammunition dump (without casualties), are 
sufficient, of themselves, to support a diagnosis of PTSD.  
As that is a medical question, a VA psychiatric examination 
is necessary.  

The rating decision in September 1993, in pertinent part, 
confirmed a prior denial of the veteran's claim of service 
connection for a skin disorder of the feet.  He did not 
appeal that rating decision, and it became final.  38 
U.S.C.A. § 7105.  In January 2000, he sought to reopen the 
claim.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, notice to the 
claimant must include notice regarding the meaning of new and 
material evidence (to include with some specificity of what 
would be new and material evidence), as well as what evidence 
and information was necessary to substantiate the underlying 
claim.
While the veteran has received ample notice of what is 
necessary to substantiate the underlying claim, he has not 
been provided adequate notice regarding a claim to reopen in 
accordance with the Court's guidelines in Kent.  Notably, as 
the instant claim to reopen was filed prior to August 29, 
2001 (in January 2000), the current definition of new and 
material evidence does not apply.

Accordingly, the case is REMANDED for the following:

1.  The RO should advise the veteran that 
because there was a prior final denial of 
his claim of service connection for a skin 
disorder of the feet, i.e., the September 
1993 rating decision, he must submit (VA 
must receive) new and material evidence to 
reopen such claims, and provide him the 
further notice required in claims to 
reopen in accordance with the Court's 
decision in Kent, supra.  The notice must 
specifically include the pre-August 29, 
2001 definition of new and material 
evidence (38 C.F.R. § 3.156(a)).  He must 
be advised that as the claim was 
previously denied because a current 
diagnosis of a skin disability of the feet 
and a nexus between a current skin 
disability of the feet and foot findings 
in service were not shown, for evidence to 
be new and material, it would have to tend 
to show that he has a skin disorder of the 
feet and that it is related to his 
service/findings noted therein.  He should 
have ample opportunity to respond.  The RO 
should arrange for any further development 
suggested by his response.

2.  The RO should arrange for the veteran 
to be examined by a psychiatrist to 
determine whether he has PTSD based on his 
exposure to the stressor event(s) in 
service corroborated by credible 
supporting evidence, rocket attacks on his 
base and the explosion of an ammunition 
dump, but with no casualties.  The RO must 
advise the examining psychiatrist of the 
corroborated stressor(s), and the examiner 
must review the veteran's claims file in 
conjunction with the examination.  Based 
on review of the record and evaluation of 
the veteran the examiner must provide an 
opinion as to whether or not the veteran 
has PTSD in accordance with DSM-IV based 
on the corroborated stressor event in 
service (that the veteran was stationed at 
a base that sustained rocket attacks 
resulting in an ammunition dump explosion 
with no casualties reported).  If PTSD is 
diagnosed, the examiner must identify the 
symptoms that support the diagnosis, and 
also discuss the sufficiency of the 
stressor to support the diagnosis.  The 
examiner must explain the rationale for 
all opinions given.

3.  The RO should then readjudicate the 
claims of whether new and material 
evidence has been received to reopen a 
claim of service connection for a skin 
disorder of the feet, and service 
connection for PTSD (on de novo review).  
If either remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  

______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


